Case 2:19-cr-20221-AC-APP ECF No. 42 filed 04/12/19 Page|D.94 Page 1 of 4

UNITED sTATEs DISTRICT coURT 0
EAsTERN DISTRICT oF MICHIGAN /?/@//l/

SOUTHERN DIVISION

UNITED STATES OF
AMERICA,

Plaintiff, Violations:
18 U.S.C. § 875(0)

Case:2:19-cr-20221
Judge: Cohn, Avem

BRANDON GRIESEMER, MJ; Pani, Amhony P.
Filed: 0¢12_2019 A103;49 PM
sNFo usA v. GRlEsEMER (DA)

V.

Defendant.
/

 

INFORMATION
THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
18 U.S.C. § 875((:)
INTERSTATE COMMUNICATIONS CONTAINING THREATS

On or about January 9-10, 2018, in the Eastern District of
Michigan, the defendant, Brandon Griesemer, knowingly and Wil]fully
did transmit in interstate and foreign commerce from the City of Novi,
State of Michigan, to the State of Georgia, a telephone call to employees
of Cable News NetWork, and the communication contained a threat to

kidnap and injure employees of Cable NeWs Network.

l_/

 

Case 2:19-cr-20221-AC-APP ECF No. 42 filed 04/12/19 Page|D.95 Page 2 of 4

FORFEITURE ALLEGATIONS
(18 U.S.C. § 931(3)(1)(€), 28 U.s.C. § 2461)

Upon conviction of Interstate Communications Containing Threats,
in violation of Title 18, United States Code, Section 875, as alleged in
Count l of this Information, defendant shall forfeit to the United States,
pursuant to 18 U.S.C. § 981(a)(1)(C) together With 28 U.S.C. § 2461(€),
his right, title and interest in any property, real or personal, Which
constitutes or is derived from proceeds traceable to the offense.

Forfeiture Money Judgment: lnterstate Communications
Containing Threats, in Violation of Title 18, United States Code, Section
875, as alleged in Count 1 of this Information, defendant shall be ordered
to pay a sum of money equal to the amount of proceeds obtained as a
result of their offense(s).

Substitute Assets: Pursuant to Title 21, United States Code, Section
853(p), as incorporated by Title 18, United States Code, Section 982(b),
Defendants shall forfeit substitute property, up to the Value of the
property subject to forfeiture as set forth above, if, by any act or omission

of the defendant, property subject to forfeiture cannot be located upon the

exercise of due diligence; has been transferred, sold to or deposited With

 

r_____m_,n
» Case 2:19-cr-20221-AC-APP ECF No. 42 filed 04/12/19 Page|D.96 Page 3 of 4

a third party; has been placed beyond the jurisdiction of the court; has
been substantially diminished in value; or has been commingled With

other property Which cannot be divided Without difficulty

MATTHEW SCHNEIDER

United States Attorney 0
j Maa-,hew Roth hn B. Meixner Jr./ 2

Assistant United States Attorney Assistant United States Attorney

 

211 W. Fort St., Suite 2001 211 W. Fort St., Suite 2001
Detroit, MI 48226 Detroit, MI 48226

(313) 226-9186 (318) 226-9626
mroth@usa.doj.gov john.meaner@usdoj.gov

Dated: April 12, 2019

 

Case 2:19-cr-20221-AC-APP ECF No. 42 filed 04/12/19 PagelD.97 Page 4 of 4

Case:2:19-cr-20221

Judge: Cohn, Avern

United States District Court Crimina| ease Cov¢ MJ: Patti, Anthony F'.

Eastern District of Michigan Filedl 04-12-2019 At 03:49 PM
lNFO USA V. GR|ESEMER (DA)

NOTE: lt is the responsibility of the Assistant U.S. Attorney signing this form to comp|s.e rr accurqrer_y rrr mr respects

 

 

 

Réassiqnmenthecu`sa'l:information Thie merier wee opened irr the usAo prior re Auguet 15, 2003 [ 1

 

 

Companion Case Number:

Companion Case|nforma_t_ion ii

 

This may be a companion case based upon LCrR 57.10 (b)(4)1: Judge Assigned:

m Yee g Ne AusA'e initiaie; ' 5 3’("\

 

 

 

CaSe Tif|el USA V- Brandon Griesemer

 

County where offense occurred : Oakiand

 

Check One: lZi Felony i:i Misdemeanor lIl Petty
indictment/ information --- no prior complaintl
indictmenti' 1 information --- based upon prior complaint [Case number: ] 18-mj-3004O
indictment)' information --- based upon LCrR 57.10 (d) [Comprete Supersedr'ng section beiow].

Sup`erseding .Case__lnformation

Superseding to Case No: Judge:

 

 

Origina| case Was terminated; no additional charges or defendants

Corrects errors; no additional charges or defendants

involves, for plea purposes, different charges or adds counts.

Embraces same subject matter but adds the additional defendants or charges beiow:

ij[ii:i[|

 

l
` Defendant name Charges Prior Compiaint (if applicabie)
i

Piease take notice that the below listed Assistan nited es Atto ey is the attorney of record for
the above captioned case. /
April12,2019 /i

l oere .i 's.ivi" .i.
i o)'m eixner, r 7‘}¢

Assistant United Sta s Attorneyr

211 VV. Fort Street, Suite 2001

Detroit, iVi| 48226-3277

Phone: 313-226-9626

Fax: 313-226-2327

E-lVlaii address:john.meixner@usdoj.gov
Attorney Bar #:

 

‘ Companion cases are matters in which ii appears that (1) substantially similar evidence will be offered at triai, (2) the same or related parties are present and the cases arise out of the
same transaction or occurrence Cases may be companion cases even though one of them mayl have already been terminated 10113109

 

